Citation Nr: 0912721	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  08-02 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of 
cold injury (frostbite) of the right lower extremity.

2.  Entitlement to service connection for the residuals of 
cold injury (frostbite) of the left lower extremity.

3.  Entitlement to service connection for right knee 
condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The competent and credible evidence fails to show that 
the Veteran's chronic residuals of cold injury (frostbite) of 
the right lower extremity are related to service events.

2.  The competent and credible evidence fails to show that 
the Veteran's chronic residuals of cold injury (frostbite) of 
the left lower extremity are related to service events.

3.  The competent medical evidence does not show that the 
Veteran's right knee disorder is related to any in-service 
injury or residuals thereof.  


CONCLUSIONS OF LAW

1.  Chronic residuals of cold injury (frostbite) of the right 
lower extremity, claimed as right foot, were not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  Chronic residuals of cold injury (frostbite) of the left 
lower extremity, claimed as left foot, were not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  A right knee condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

Analysis

Cold Weather Injuries

The Veteran in this case seeks service connection for the 
residuals of cold injury (frostbite) to his right and left 
lower extremities, claimed as right and left feet.  In 
pertinent part, it is contended that, during the Veteran's 
service in North Dakota, he was exposed to extreme cold, 
residuals of which he still suffers.  The Veteran's claim 
dated the onset of the disability as December 1967.

A review of the Veteran's service treatment records finds no 
complaint or reference to frostbite.  The Board notes that in 
1967 the Veteran sought medical treatment for different 
conditions monthly, with the exception of May and June, until 
his discharge in October 1967, and there was no complaint 
made of frostbite.  The Veteran's September 1967 Report of 
Medical History, prepared for separation, has a list of 10 
medical conditions in the comments section, but not 
frostbite.  The September 1967 Report of Medical Examination, 
also prepared for separation, repeats the same list of 10 
medical conditions from the physician's perspective, with no 
reference to frostbite. 

The Veteran submitted no post-service private or VA treatment 
records that make any reference to frostbite, frostbite 
injuries, or the residuals of frostbite.

A private May 2002 x-ray study of the Veteran's right foot 
found degenerative changes in the first MTP 
(metatarsophalangeal) joint space associated with a bunion, 
early hallux valgus deformity, and degenerative changes 
throughout the midfoot.  A private May 2002 treatment record 
noted the Veteran's complaint that the gout in his right foot 
had grown worse.  There was no statement about the etiology 
of the gout or any reference to the Veteran's military 
service. 

In an August 2005 VA Rheumatology Non-RA return visit note, 
the Veteran's history of having gout since 1980 and being 
non-compliant with his medication was relayed.  Upon 
objective examination the examiner noted no cold intolerance, 
no rash on skin, no tight skin, no nail abnls 
(abnormalities), no nodules and no digital ulcers.  In a 
November 2005 VA Rheumatology Non-RA return visit note, cold 
intolerance is noted for the Veteran; however the Veteran's 
non-compliance with medical advice and his medication was 
also discussed as well as his refusal to undress to allow the 
examiner to see his lower extremities.  An October 2006 VA 
podiatry consult noted the Veteran's symptoms of right foot 
pain and the need for a nail evaluation.  The Veteran's 
history of gout was noted.  The podiatrist assessed 
onychogryphosis, as well as a bunion with degenerative joint 
disease.  Throughout these VA treatment records there is no 
reference to any frostbite or cold weather injuries.

In January 2007 the Veteran was afforded a VA cold injury 
examination.  The Veteran reported he experienced frostbite 
when he was stuck in a snow blizzard for 24 hours and then 
another time when he was stuck in another snow blizzard for 6 
hours.  Current symptoms were cold sensitization for both 
feet and chronic pain.  Gouty arthritis was noted.  The 
examiner found residuals of cold weather injury on both feet 
as evidenced by pain, numbness, cold sensitivity, arthralgia, 
arthritis, and hyperdrosis.  The examiner opined the 
Veteran's cold injury was as likely as not the result of 
exposure during military service.

Despite the positive opinion set forth on VA examination, the 
Board finds a preponderance of the evidence weighs against 
the claim and rejects the medical opinion rendered.  
Therefore, the claim is denied.  

At the outset, the Board notes that the VA examination 
appears to be based solely on the Veteran's subjective 
history, which is inconsistent with other independent 
evidence of record.  Specifically, it is difficult to 
reconcile the Veteran's reports of suffering from frostbite, 
as recorded in the January 2007 VA examination some 40 years 
after his discharge, with the absence of complaints in his 
service treatment records.  The Veteran sought care for other 
conditions and reported other conditions, 10 in all, on his 
separation September 1967 Report of Medical History, and yet 
such pronounced incidents of frostbite were not mentioned.  
Further, as discussed above, the Veteran's August 2005 VA 
Rheumatology note indicated the examiner did not find the 
Veteran suffered from cold intolerance.  Only in the November 
2005 examination was cold intolerance noted, and then again 
in the January 2007 VA examination, now some 40 years after 
the Veteran's discharge from service.  The Board also points 
out that the Veteran's complaints of painful and swollen 
joints have consistently been associated with poor medication 
compliance and noncompliance with advice given by his 
rheumatologist.  There is no competent and credible evidence 
to substantiate the Veteran's assertions, upon which the VA 
examiner's opinion was based.  Rather, the service treatment 
records and VA outpatient treatment reports are either silent 
or attribute the Veteran's complaints to other nonservice 
related events.

The Board finds the absence of documented complaints or 
treatment for nearly 40 years after service, and the absence 
of documented complaints during service for an injury as 
serious as frostbite under conditions as dramatic as 
described by the Veteran to be very probative.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Though the VA examination assessed residuals of cold weather 
injury, the examiner found that is was as likely as not this 
injury resulted from service.  The Board finds that the 
preponderance of the evidence is negative and weighs against 
a grant of service connection, for the reason discussed 
above.  There is no competent evidence of service incurrence 
and the VA examiner's opinion is based on an inaccurate 
historical recollection.  Thus, there is no competent medical 
evidence which directly relates the residuals of cold weather 
injury to an event in service.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 61 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant that have 
been previously rejected.) 

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service is competent, regardless 
of the lack of contemporaneous medical evidence.  However, 
the evidence must also be credible to be of probative value.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the Board finds that this lack of documented 
treatment for nearly 40 years is more probative than the 
veteran's current recollection of symptoms experienced in the 
past.  Therefore, continuity has not here been established, 
either through the competent and credible medical evidence or 
statements.  

The Board acknowledges that the Veteran believes that his 
left and right foot disabilities are causally related to 
active service.  However, the Veteran has not been shown to 
possess the requisite training or credentials needed to 
render a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

As the preponderance of the evidence is against the claims, 
service connection is denied.  Gilbert, 1 Vet. App. at 54.  




Right Knee

A review of the Veteran's service treatment records finds no 
complaint regarding his right knee.  Nor is there a complaint 
about the right knee on the Veteran's September 1967 Report 
of Medical History or Report of Medical Examination, as 
prepared for separation.  

The post service treatment reports show degenerative joint 
disease with medial joint space narrowing of the right knee.  
See September 2005 imaging studies report.  VA treatment 
reports also show continued complaints and references to the 
right knee.  Specifically the May 2005 Rheumatology Non-RE 
return visit note, prepared for a follow-up visit for the 
Veteran's gout, noted that both knees had crepitus, though 
the right knee was without joint effusion except for focal 
swelling around the patella.  An August 2005 visit to the 
same clinic noted pain and swelling of both knees.  A 
September 2005 VA orthopedic outpatient follow-up note found 
the Veteran's right knee was more symptomatic.  The examiner 
found obvious right prepatellar swelling with tenderness on 
palpation at the bursa.  A March 2006 orthopedic outpatient 
note recorded that the Veteran was being followed for his 
knees and that he had multiple joint arthritis and a history 
of gout.  Upon physical examination there was no effusion, 
though multiple symptoms suggestive of arthralgias, possibly 
gout related.  An August 2006 VA Ambulatory note recorded the 
Veteran's complaints of knee pain.  However, throughout the 
VA treatment records in the claims file there was no mention 
of the Veteran's service, an incident in service, or the 
etiology of the Veteran's right knee pain specifically.   

The Board finds that a preponderance of the evidence is 
against the claim; therefore the claim is denied.  There is 
no medical evidence of a nexus to service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  The service treatment records are 
silent in this regard, and the post service treatment reports 
do not reference service or any event of service.

Additionally, the Board is aware of the provisions of 38 
C.F.R. §3.303(b), relating to chronicity and continuity of 
symptomatology.  In this case, however, there is a lack of 
evidence of continuity of symptomatology following the 
veteran's discharge from service and the veteran's current 
right knee disorder.  As previously noted, the first medical 
treatment that mentions the right knee specifically occurred 
many years after service.  Evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Additionally, the provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  
Here, such evidence is not present.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (2006); see also Savage v. Gober, 10 
Vet. App. 488, 495- 98 (1997.  Again, the medical evidence 
fails to show that the Veteran's right knee condition began 
in service, manifested to a degree of 10 percent within a 
year of service, or is in any way related to any event of 
service. 

The Board acknowledges that the Veteran believes that his 
right knee disorder is causally related to active service.  
However, the Veteran has not been shown to possess the 
requisite training or credentials needed to render a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

Absent proof of a right knee disability being etiologically 
related to service, the claim of service connection must be 
denied.  As the preponderance of the evidence is against the 
claim, service connection is denied.  Gilbert, 1 Vet. App. at 
54.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in November 2006, before the 
initial original adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained 
by VA.  He was also asked to inform VA of any additional 
information or evidence that VA should have, and was asked to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The November 2006 letter provided the 
Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was adjudicated in the February 2007 
rating decision.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  In any event, because service connection for 
residuals of cold weather injury for both lower extremities, 
claimed as both feet, and for a right knee condition is 
denied, any questions regarding disability ratings and 
effective dates are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The Veteran was afforded a VA examination in January 
2007 to determine the nature and etiology of the residuals of 
cold weather injury.  

The Veteran was not afforded a VA examination to determine 
the nature and etiology of his right knee condition.  The 
Board specifically declines to undertake further development 
to provide a medical examination to obtain a medical opinion 
with respect to the claim because there is no evidence and no 
reasonable indication that the right knee disorder is related 
to service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 USCA 
5103A (a)(2).
  
Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for the residuals of cold injury 
(frostbite) to the right lower extremity, claimed as right 
foot, is denied.

Service connection for the residuals of cold injury 
(frostbite) to the left lower extremity, claimed as left 
foot, is denied.

Entitlement to service connection for a right knee condition 
is denied



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


